Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
The amendment filed on 01/18/2022 has been entered.  Independent claim 23 has been amended, claims 1-22 remain canceled, and no claims have been added.  Therefore, claims 23-40 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, where an “indent structure” is not clearly defined in the claim or the specification.  Applicant’s attempt to address the 112(b) rejection of an “indent structure” presented in claims 36 and 38 by citing paragraphs [0025], [0027], [0093], and [0096] do not provide or explicitly mention the “indent structure”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23-40 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0216229 A1-Kenney et al. (hereafter Kenney), and further in view of US 8,809,044 B2-Wilson.
Claim 23: “A cell culture apparatus, comprising: a cell culture module comprising multiple cell culture chambers;”:  Kenney discloses a multilayered cell culture apparatus having layers of cell culture chambers (Para. [0005], lines 2-3).
“each cell culture chamber having a top, a bottom and sidewalls, defining an interior space for culturing cells;”:  Kenney discloses the cell culture chamber 510 having a top surface 520 and a bottom surface 530 (Para. [0046], lines 5-6, Fig. 4A).  Further, Fig. 4A illustrate cell culture chamber 510 defines an interior space for culturing cells and sidewalls.  Additionally, Kenney discloses for purposes of culturing cells, the depicted cell culture unit 500 is typically oriented such that the top surface 520 of the chamber 510 is above the bottom surface 530, so cells may be cultured on the bottom surface 530 (Para. [0046], lines 6-10).
“wherein each cell culture chamber comprises at least one inlet in a sidewall of the cell culture chamber through which liquid can flow into and out of the cell culture chamber”:  Kenney discloses a cell culture outlet in fluid communication with the at least two culture chambers to allow fluid introduced through the inlet to enter the chambers through the cell culture outlet (Para. [0007], lines 4-7); further, Kenney discloses inlet 110 (Para. [0045], line 5, Fig. 8).
“wherein the multiple cell culture chambers are stacked one above the other to form the cell culture module;”:  Kenney discloses the disclosure provides cell culture articles that are assembled together to form a multi-layer stack of culture chambers (Para. [0011], lines 1-3); stacked culture modules 5000A, 5000B, 5000C is shown Fig. 11 (Para. [0059], lines 2-3).
“wherein the manifold is aligned along a side of the cell culture module;”:  Kenney discloses the manifold 201 (Para. [0064], line 9, Fig. 14), is aligned along a side of the cell culture modules as illustrated in annotated Fig. 14 below.

    PNG
    media_image1.png
    473
    278
    media_image1.png
    Greyscale

“wherein the manifold provides a fluid pathway from a manifold opening to each of the cell culture chambers through cell culture chamber inlets;”:  Kenney discloses liquid entering the cell culture apparatus enters through a liquid fluid flow channel 301 of one manifold 201 (Para. [0064], lines 6-7, Fig. 14); further, Kenney disclose the liquid fluid flow channel allows liquid flow into the cell culture unit and the manifolds connect each of the culture units 500A and 500B with fluid flow channels 301 and 302, allowing a fluid connection between the fluid flow channels and the cell culture units (Para. [0064], lines 11-14).
“and wherein the column provides an enlarged volume inside the manifold to enable fluid to flow through the manifold to the cell culture chamber inlets.”:  Kenney discloses as the fluid volume increases, fluid enters the manifolds from the fluid flow channel through the opening between the manifold and the fluid flow channel (Para. [0067], lines 11-13, Figs. 14 and 20).

Regarding claim 23, Kenney teaches the invention discussed above.  Further, Kenney teaches a manifold 201 (Para. [0064], line 9, Fig. 4), which comprises a side wall base and a column.  However, Kenney does not explicitly teach the manifold is a monolithic column.
For claim 23, Wilson teaches an invention relating to cell culture devices to improve cell culture efficiency (Col. 1, lines 37-38) and Wilson teaches a manifold 60 (Col. 12, line 10, Fig. 6), where Fig. 6 illustrates a manifold comprising a monolithic column (comparable to the monolithic column of the instant application), further, the manifold 60 of Wilson is comparable to the monolithic column 32 of the instant application because it is also formed as monolithic part of the side wall of the device and it also create a fluid pathway to the culture compartments 60 (Col. 9, lines 20-21), as does the monolithic column 32 does of the instant application , which reads on the instant claim limitation of a manifold is a monolithic column.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Kenney to include a manifold comprising a monolithic column as taught by Wilson, because Wilson teaches the manifold provided a fluid pathway among the culture compartments (Col. 9, lines 20-21) and 

Claim 24: “wherein the manifold opening extends above the top-most stacked cell culture module.”:  Kenney discloses via annotated Fig. 14 below an opening of flow channel 301 extend above the top-most stacked cell culture chamber 500 and module.

    PNG
    media_image2.png
    473
    276
    media_image2.png
    Greyscale

Claim 25: “comprising multiple cell culture modules and the manifold comprises manifold segments where each manifold segment is associated with one of the cell culture modules.”:  Kenney discloses similar manifold segments where each segment connects to one cell culture module as illustrated in annotated Fig. 20 below.  

    PNG
    media_image3.png
    480
    522
    media_image3.png
    Greyscale


Claim 26: “wherein each manifold segment comprises a side wall base structure segment and a column structure segment that is formed as a monolithic part of the side wall base structure segment.”:  Kenney discloses via annotated Fig. 20 below a similar side wall base structure segment and a column structure.

    PNG
    media_image4.png
    480
    522
    media_image4.png
    Greyscale



Claim 27: “wherein the column structure segments of adjacent manifold segments are interconnected and in fluid communication.”: Kenney discloses via both annotated Fig. 20 above a connection of the column segments of the adjacent similar manifold segments such that the adjacent manifold segments which are in fluid communication as indicated above in the annotated figures. 

Claim 28: “wherein the column structure segments of adjacent manifold segments are interconnected by a sealing ring.”:  Kenney discloses via both annotated Fig. 20 above a connection of the column structures of adjacent manifold segments.  Further, Kenney discloses manifolds may be connected together using a connector which may be, for example, tubing or tubing segments, O-rings or other elastomers, 

Claim 29: “wherein the sealing ring seals an interface between the column structure segments of adjacent manifold segments.”:  Kenney discloses interference fit or compression fit (e.g., including O-ring or barb) may be used to connect the ports (Para. 0059], lines 25-27).  Further, Kenney discloses manifolds may be connected together using a connector which may be, for example, tubing or tubing segments, O-rings or other elastomers, compression fittings, adhesive, caulk, or welding processes including laser, ultrasonic, vibration, or other methods known in the art (Para. [0073], lines 2-7).

Claim 30: “wherein the sealing ring comprises relatively thick portions that are separated by a relatively thin portion in the form of a notch that defines an area of increased flexibility compared to the thick portions.”:  Kenney discloses manifolds may be connected together using a connector which may be, for example, tubing or tubing segments, O-rings or other elastomers, compression fittings, adhesive, caulk, or welding processes including laser, ultrasonic, vibration, or other methods known in the art (Para. [0073], lines 2-7); further, Kenney discloses the connection between manifolds may occur through a number of methods and be permanent or transient (Para. 0073], lines 7-9).  

Claim 31: “wherein each column structure segment comprises a shroud structure, wherein adjacent shroud structures face each other thereby forming a partial enclosure that extends about an entire periphery of the sealing ring.”:  Kenney discloses via annotated Fig. 14 below a column comprising a similar shroud structure, where the shroud structures face each other and form a partial enclosure which extends about a periphery of the sealing ring.

    PNG
    media_image5.png
    478
    276
    media_image5.png
    Greyscale



Claim 32: “A cell culture apparatus, comprising: at least two cell culture modules, each cell culture module comprising at least two cell culture chambers;”:  Kenney 
“and a manifold that connects the at least two cell culture modules together, the manifold comprising multiple manifold segments, each manifold segment comprising a side wall base structure segment and a column structure segment that is formed as a monolithic part of the side wall base structure segment, the column structure segments connected together and defining a fluid flow pathway through the manifold and to the cell culture chambers to allow filling and emptying of the cell culture chambers of liquid medium.”:  Kenney discloses via annotated figures 14 and 20 above, a manifold that connecting at least two cell culture modules (500A-C and 5000A-C) together, the manifold comprising multiple manifold segments as illustrated in the annotated figures above, and each manifold segment comprising a side wall base structure segment (illustrated in the annotated figures above) and a column structure segment (illustrated in the annotated figures above) that is formed as a monolithic part of the side wall base structure segment.

Claim 33: “wherein the column structure segments of adjacent manifold segments are interconnected by a sealing ring.”: Kenney discloses manifolds may be connected together using a connector which may be, for example, tubing or tubing segments, O-rings or other elastomers, compression fittings, adhesive, caulk, or welding processes 

Claim 34: “wherein the sealing ring seals an interface between the column structure segments of adjacent manifold segments.”:  Kenney discloses interference fit or compression fit (e.g., including O-ring or barb) may be used to connect the ports (Para. 0059], lines 25-27).  Further, Kenney discloses manifolds may be connected together using a connector which may be, for example, tubing or tubing segments, O-rings or other elastomers, compression fittings, adhesive, caulk, or welding processes including laser, ultrasonic, vibration, or other methods known in the art (Para. [0073], lines 2-7).

Claim 35: “wherein each column structure segment comprises a shroud structure, wherein adjacent shroud structures face each other thereby forming a partial enclosure that extends about an entire periphery of the sealing ring.”:  Kenney discloses via annotated Fig. 14 below a column comprising a similar shroud structure, where the shroud structures face each other and form a partial enclosure which extends about a periphery of the sealing ring.  Further, Kenney discloses manifolds may be connected together using a connector which may be, for example, tubing or tubing segments, O-rings or other elastomers, compression fittings, adhesive, caulk, or welding processes including laser, ultrasonic, vibration, or other methods known in the art (Para. [0073], lines 2-7).


    PNG
    media_image5.png
    478
    276
    media_image5.png
    Greyscale



Claim 36: “A cell culture apparatus, comprising: multiple cell culture modules each comprising multiple cell culture chambers;”:  Kenney discloses a multilayered cell culture apparatus having layers of cell culture chambers (Para. [0005], lines 2-3).  Further, Kenney discloses stacked culture modules 5000A, 5000B, and 5000C (Para. [0059], lines 2-3, Fig. 11).
“a fluid manifold that connects the cell culture chambers together, the fluid manifold comprising a side wall base structure and a column structure, the column structure defining a fluid flow pathway to allow filling and emptying 
“and an air manifold that connects the at least two cell culture manifolds together, the air manifold comprising a side wall base structure and a column structure, the column structure of the air manifold defining a fluid flow pathway to allow filling and emptying of the cell culture chambers;”:  Kenney discloses the manifolds also allow for air, displaced from the filling cell culture chambers, to exit the cell apparatus; in addition, manifolds, configured according to embodiments of the present invention, allow for the creation of an air gap between layers of cell culture chambers, or groups of layers of cell culture chambers (cell culture units, Para. [0005], lines 5-10).  Further, the annotated figures above illustrate a side wall 
“wherein the column structure of the air manifold comprises one or more indent structure that provides the column structure of the air manifold with a necked-down region.”:  Kenney discloses via annotated Fig. 11 and below the column structure of the manifold comprising one or more indent structures which provides the manifold with a similar necked-down region and Fig. 12A further illustrate similar indents structures of the column.

    PNG
    media_image6.png
    441
    386
    media_image6.png
    Greyscale


Claim 37: “comprising multiple cell culture modules, wherein the air manifold comprises manifold segments, each manifold segment is associated with one of the cell culture modules and each manifold segment comprises a side wall base structure 

Claim 38: “wherein each column structure segment comprises an indent structure.”:  Kenney discloses via annotated Fig. 11 and above the column structure of the manifold comprising one or more indent structures and Fig. 12A further illustrate similar indents structures of the column.

Claim 39: “further comprising a riser having an internal volume that is located between the column structure of the air manifold and an air outlet tube of the column 

Claim 40: “further comprising an air outlet tube that is in fluid communication with the column structure of the air manifold, the air outlet tube having a central axis that is offset laterally from a central axis of the column structure of the air manifold.”:  Kenney discloses the cell culture apparatus has an air outlet in fluid communication with the culture chamber to allow displaced air to leave the chamber (Para. [0010], lines 8-10).  Further, the manifolds also allow for air, displaced from the filling cell culture chambers, to exit the cell apparatus (Para. [0005], lines 5-7).



Response to Arguments
Applicant’s arguments with respect to claim 23 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 











Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799